Exhibit 10.7
July 1, 2010
Mr. James E. Shields
4141 Walnut Meadow Lane
Dallas, TX 75205
Dear Jim:
We are pleased to offer you employment as Executive Vice President, Chief
Financial Officer, MoneyGram International, Inc. (the “Company”) pursuant to the
terms of this offer letter. This offer is pending approval of the Human
Resources and Nominating Committee and the Board of Directors of the Company.
1. Position & Duties — You will serve as EVP, Chief Financial Officer, and in so
doing you will report to the Chief Executive Officer (“CEO”). You will have
supervision and control over, and responsibility for, such management and
operational functions of the Company currently assigned to such position, and
will have such other or different powers and duties, as may from time to time be
prescribed by the CEO. Your employment with the Company will begin on July 13,
2010.
2. Salary — Your annual base salary will be $350,000, paid in accordance with
the standard payroll practices of the Company and from which will be deducted
income tax withholdings, social security and other customary employee deductions
in conformity with the Company’s payroll policies in effect from time to time.
Your annual base salary will be reviewed annually by the Human Resources and
Nominating Committee of the Board.
3. Bonus — You will be eligible to participate in the Company’s Performance
Bonus Plan (“PBP”). Your annual PBP bonus targets will be established by the
Board. Your annual PBP bonus will be (i) 70% of your annual base salary (“Base
Target Bonus”) if the annual PBP bonus base targets are achieved and (ii) 140%
of your annual base salary (“Maximum Target Bonus”) if the annual PBP bonus
maximum targets are achieved. Your annual PBP bonus will be paid to you in a
lump sum payable when such annual PBP bonus under the PBP is regularly paid to
other PBP participants for such year but in no event later than the 15th day of
the third month of the year following the year to which such PBP bonus relates.
4. Equity Arrangements — You will be eligible to participate in the Company’s
equity incentive compensation program and, contingent upon approval of the Human
Resource and Nominating Committee of the Company’s Board of Directors, you will
be granted a non-qualified stock option to purchase 2,000,000 shares of the
Company’s common stock pursuant to and subject to the terms and conditions of a
Nonqualified Stock Option Agreement.

 



--------------------------------------------------------------------------------



 



5. Benefits — You will be entitled to 32 days of Personal Time Off (PTO) per
calendar year and you will be eligible to participate in the Company’s benefit
plans and welfare plans, on the same basis as that generally made available to
other senior executives of the Company, on such terms and conditions as may be
in effect and/or amended from time to time, in each case to the extent you are
eligible for such benefits under the terms of such plans. Enclosed to this
letter is information on the Company’s benefit plans. New employees are eligible
for benefits the first day of the month following date of hire, provided the
online enrollment form is completed within the first 31-days of employment. The
next opportunity to enroll in benefits would be during open enrollment or if a
qualifying event occurs. Enrollment instructions and a password for the
Company’s benefit website are issued on the first day of employment.
6. Termination of Employment — Your employment is at-will and may be terminated
by you or the Company at any time and for any reason. In connection with your
employment, you and the Company will enter into a Severance Agreement. The
Severance Agreement will be in effect at the time your employment begins. Upon
termination of your employment for any reason, you will resign, as of the date
of such termination, from all positions with the Company.
7. Absence of Employment Restrictions — You hereby represent and warrant to the
Company that (i) neither the execution and delivery of this offer letter nor the
performance of your duties hereunder violates or will violate the provisions of
any other agreement to which you are a party or by which you are bound; and
(ii) except for obligations to maintain confidentiality of certain information
relating to previous employers which will not unreasonably interfere with the
performance of your duties hereunder, there are no agreements by which you are
currently bound relating to employment or which contain any post-employment
restrictions whatsoever.
8. Post-Employment Restrictions — The Company considers the protection of its
confidential information, proprietary materials and goodwill to be extremely
important. Consequently, as a condition of this offer of employment, entering
into the Severance Agreement, the grant of a non-qualified stock option pursuant
to the Nonqualified Stock Option Agreement and your subsequent employment, you
will be required to sign the Employee Trade Secret, Confidential Information and
Post-Employment Restriction Agreement.
9. Pre-Employment Requirements — This offer of employment is contingent upon:

  •   A satisfactory background check that includes verification of information
recorded on your employment application and resume. To initiate your background
check, please log on to www.myvci.com/moneygraminternational and provide the
information requested.     •   Successfully completing a screening for illegal
drugs. Information on the Company’s testing sites is enclosed. Testing must be
completed within four (4) business days of accepting employment. The enclosed
Forensic Drug Testing Custody and Control Form and picture identification must
be taken to the testing site.

2



--------------------------------------------------------------------------------



 



  •   Proving identity and employment eligibility using items from the enclosed
Acceptable Documents list.

For clarification and the protection of both parties, the above reflects all
specific agreements between MoneyGram and you. All other terms and conditions of
employment are considered covered by normal policy unless expressed here in
writing. The information in this letter is not intended to constitute a contract
of employment, either expressed or implied. Employment with MoneyGram is
considered to be at will, which means either you or MoneyGram may end the
relationship at any time.
We look forward to working with you and believe you will be a valuable addition
to the Company. If you have any questions, please feel free to give me a call.
Sincerely,

                /s/ Karen Tooker       Karen Tooker    VP Executive Compensation
& Benefits    

Please indicate your acceptance of this offer, by returning a signed copy of
this letter to me.

                Accepted by:   /s/ James E. Shields     Date: July 3, 2010   
James E. Shields               

cc: File

3